Exhibit 10.3
 
Form of Warrant
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
CICERO, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 

       
  
Original Issue Date: _____________, 2015

 
Cicero, Inc., a Delaware corporation (the “Company”), hereby certifies that, for
value received, [______________________________________], or its permitted
registered assigns (the “Holder”), is entitled to purchase from the Company up
to a total of ___________________ shares of common stock, $0.001 par value per
share (the “Common Stock”), of the Company (each such share, a “Warrant Share”
and all such shares, the “Warrant Shares”) at an exercise price per share equal
to $[$0.04/$0.045/$0.05] per share (as adjusted from time to time as provided in
Section 9 herein, the “Exercise Price”), at any time and from time to time on or
after the date that is sixty days after the date hereof (the “Original Exercise
Date”) and through and including 5:30 p.m., New York City time, on [__], 2018
(the “Expiration Date”), and subject to the following terms and conditions:
 
This Warrant (this “Warrant”) is one of a series of similar warrants issued
pursuant to that certain Stock and Warrant Purchase Agreement, dated [     ],
2015, by and among the Company and the Purchasers identified therein (the
“Purchase Agreement”).  All such warrants are referred to herein, collectively,
as the “Warrants.”
 
1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.
 
2. Registration of Warrants.  The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder (which shall include the initial
Holder or, as the case may be, any registered assignee to which this Warrant is
permissibly assigned hereunder) from time to time.  The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Registration of Transfers. Subject to the restrictions on transfer set forth
in Section 5 of the Purchase Agreement and compliance with all applicable
securities laws, the Company shall register the transfer of all or any portion
of this Warrant in the Warrant Register, upon surrender of this Warrant, with
the Form of Assignment attached as Schedule 1 hereto duly completed and signed,
to the Company’s transfer agent or to the Company at its address specified in
the Purchase Agreement and delivery by the transferee of a written statement to
the Company certifying that the transferee is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and making the representations
set forth in Section 4 of the Purchase Agreement, to the Company at its address
specified in the Purchase Agreement.  Upon any such registration or transfer, a
new warrant to purchase Common Stock in substantially the form of this Warrant
(any such new warrant, a “New Warrant”) evidencing the portion of this Warrant
so transferred shall be issued to the transferee, and a New Warrant evidencing
the remaining portion of this Warrant not so transferred, if any, shall be
issued to the transferring Holder. The acceptance of the New Warrant by the
transferee thereof shall be deemed the acceptance by such transferee of all of
the rights and obligations in respect of the New Warrant that the Holder has in
respect of this Warrant. The Company shall prepare, issue and deliver at its own
expense any New Warrant under this Section 3.
 
4. Exercise and Duration of Warrant.
 
(a)           All or any part of this Warrant shall be exercisable by the
registered Holder in any manner permitted by Section 10 of this Warrant at any
time and from time to time on or after the Original Exercise Date and through
and including 5:30 p.m. New York City time, on the Expiration Date. After 5:30
p.m., New York City time, on the Expiration Date, the portion of this Warrant
not exercised prior thereto shall be and become void and of no value and this
Warrant shall be terminated and no longer outstanding.
 
(b)           The Holder may exercise this Warrant by delivering to the Company
an exercise notice, in the form attached as Schedule 2 hereto (the “Exercise
Notice”), completed and duly signed, in the manner set forth in Section
13.  Within four (4) days after receipt of the Exercise Notice, the Company
shall prepare and deliver to Holder an officer’s certificate in the form
attached as Schedule 3 hereto (the “Exercise Certificate”).  Following the
Company’s delivery of the Exercise Certificate, Holder may elect to withdraw its
Exercise Notice by delivering written notice (the “Withdrawal Notice”) of such
withdrawal within eight (8) days after its receipt of the Exercise
Certificate.  If Holder does not deliver a Withdrawal Notice within eight (8)
days of its receipt of the Exercise Certificate from the Company (the
“Withdrawal Period”), Holder shall have no further right to deliver a Withdrawal
Notice.  Upon delivery of a Withdrawal Notice, if any, Holder shall be deemed,
for all purposes under this Warrant, not to have delivered an Exercise
Notice.  Upon the expiration of the Withdrawal Period without timely delivery of
a Withdrawal Notice, Holder shall, in accordance with the terms set forth
herein, make payment of the Exercise Price for the number of Warrant Shares as
to which this Warrant is being exercised, and the date on which the last of such
items is delivered to the Company (as determined in accordance with the notice
provisions hereof) is an “Exercise Date.”
 
(c)           The Holder shall not be required to deliver the original Warrant
in order to effect an exercise hereunder, but if it is not so delivered then
such exercise shall constitute an agreement by the Holder to deliver the
original Warrant to the Company as soon as practicable thereafter.  Execution
and delivery of the Exercise Notice and failure to timely deliver a Withdrawal
Notice shall have the same effect as cancellation of the original Warrant and
issuance of a New Warrant evidencing the right to purchase the remaining number
of Warrant Shares.  The Holder shall be deemed the beneficial owner of the
Warrant Shares on the date the Exercise Notice is delivered according to the
terms hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Delivery of Warrant Shares.
 
(a)           Assuming that the Company has sufficient authorized shares of
Common Stock for the Warrant Shares that this Warrant is being exercised, then
upon the proper exercise of this Warrant, the Company shall promptly (but in no
event later than three Trading Days after the expiration of the Withdrawal
Period and payment of the Exercise Price) issue or cause to be issued and cause
to be delivered to the Holder in such name or in such names as the Holder may
designate, (i) a certificate for the Warrant Shares issuable upon such exercise,
free of restrictive legends if possible under the securities laws, or (ii), if
possible under the securities laws, an electronic delivery of the Warrant Shares
to the Holder’s account at the Depository Trust Company (“DTC”) or a similar
organization, unless in the case of clause (i) and (ii) a registration statement
covering the resale of the Warrant Shares and naming the Holder as a selling
stockholder thereunder is not then effective or the Warrant Shares are not
freely transferable without restriction under Rule 144 by Holders who are not
affiliates of the Company, in which case such Holder shall receive a certificate
for the Warrant Shares issuable upon such exercise with appropriate restrictive
legends.  The Holder, or any Person permissibly so designated by the Holder to
receive Warrant Shares, shall be deemed to have become the holder of record of
such Warrant Shares as of the Exercise Date.  If the Warrant Shares are to be
issued free of all restrictive legends, the Company shall, upon the written
request of the Holder, use its reasonable best efforts to deliver, or cause to
be delivered, Warrant Shares hereunder electronically through DTC or another
established clearing corporation performing similar functions, if available;
provided, that, the Company may, but will not be required to, change its
transfer agent if its current transfer agent cannot deliver Warrant Shares
electronically through such a clearing corporation.
 
(b)           If by the close of the third Trading Day after expiration of the
Withdrawal Period and the payment of the aggregate Exercise Price in accordance
with Section 10 of this Warrant, the Company fails to deliver to the Holder a
certificate representing the required number of Warrant Shares in the manner
required pursuant to Section 5(a), and if after such third Trading Day and prior
to the receipt of such Warrant Shares, the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Company shall, within three Trading
Days after the Holder’s request and in the Holder’s sole discretion, either (1)
pay in cash to the Holder an amount equal to the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased, at which point the Company’s obligation to deliver such certificate
(and to issue such Warrant Shares) shall terminate or (2) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Warrant Shares and pay cash to the Holder in an amount equal to the excess
(if any) of Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased in the Buy-In over the product
of (A) the number of shares of Common Stock purchased in the Buy-In, times (B)
the closing bid price of a share of Common Stock on the Exercise Date.
 
(c)           To the extent permitted by law, the Company’s obligations to issue
and deliver Warrant Shares in accordance with and subject to the terms hereof
(including the limitations set forth in Section 11 below) are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Nothing herein shall limit the Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
6. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or the Warrants in a name other than that of the Holder or an Affiliate thereof.
The Holder shall be responsible for all other tax liability that may arise as a
result of holding or transferring this Warrant or receiving Warrant Shares upon
exercise hereof.
 
7. Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity (it being understood
that a written indemnification agreement or affidavit of loss of the Holder
shall be sufficient), if requested by the Company. Applicants for a New Warrant
under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe. If a New Warrant is requested as a result of a
mutilation of this Warrant, then the Holder shall deliver such mutilated Warrant
to the Company as a condition precedent to the Company’s obligation to issue the
New Warrant.
 
8. Reservation of Warrant Shares. The Company covenants that after the date
hereof it will take all actions necessary, in any event within sixty (60) days
of the date hereof, to increase the number of authorized shares of Common Stock
to [600,000,000] shares and to reserve from such increase of authorized shares
of Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon exercise of the purchase rights under this Warrant.  The
Warrant Shares that are issuable and deliverable upon the exercise of this
Warrant shall be free from preemptive rights or any other contingent purchase
rights of persons other than the Holder (taking into account the adjustments and
restrictions of Section 9). Provided that the Company has sufficient authorized
shares of Common Stock to be able to issue the Warrant Shares, (i) the Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable, and (ii) the Company represents and warrants that the Warrant
Shares, when issued and paid for in accordance with the terms of the Transaction
Documents and the Warrant, will be issued free and clear of all taxes, security
interests, claims, liens and other encumbrances other than restrictions imposed
by applicable securities laws.  Assuming that the Company has sufficient
authorized shares of Common Stock, the Company will take all such action as may
be reasonably necessary to assure that such shares of Common Stock may be issued
as provided herein without violation of any applicable law or regulation, or of
any requirements of any securities exchange or automated quotation system upon
which the Common Stock may be listed.
 
 
4

--------------------------------------------------------------------------------

 
 
9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.
 
(a)           Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides its outstanding shares of Common Stock
into a larger number of shares, (iii) combines its outstanding shares of Common
Stock into a smaller number of shares or (iv) issues by reclassification of
shares of Common Stock any shares of capital stock of the Company, then in each
such case the Exercise Price shall be adjusted to a price determined by
multiplying the Exercise Price in effect immediately prior to the effective date
of such event by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding on such effective date immediately before
giving effect to such event and the denominator of which shall be the number of
shares of Common Stock outstanding immediately after giving effect to such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii), (iii) or (iv) of this paragraph shall become
effective immediately after the effective date of such subdivision, combination
or reclassification.
 
(b)           Pro Rata Distributions.  If the Company, at any time while this
Warrant is outstanding, distributes to all holders of Common Stock for no
consideration (i) evidences of its indebtedness, (ii) any security (other than a
distribution of Common Stock covered by the preceding paragraph) or (iii) rights
or warrants to subscribe for or purchase any security, or (iv) any other asset,
including cash (in each case, “Distributed Property”), then, upon any exercise
of this Warrant that occurs after the record date fixed for determination of
stockholders entitled to receive such distribution, the Holder shall be entitled
to receive, in addition to the Warrant Shares otherwise issuable upon such
exercise (if applicable), the Distributed Property that such Holder would have
been entitled to receive in respect of such number of Warrant Shares had the
Holder been the record holder of such Warrant Shares immediately prior to such
record date (provided, however, to the extent that the Holder’s right to
participate in any such distributions would result in the Holder exceeding the
Maximum Percentage (as defined in Section 11), then the Holder shall not be
entitled to participate in such distribution to such extent (or the beneficial
ownership of any such shares of Common Stock as a result of such distribution to
such extent) and such distribution to such extent shall be held in abeyance for
the benefit of the Holder until such time, if ever, as its right thereto would
not result in the Holder exceeding the Maximum Percentage).
 
(c)           Number of Warrant Shares. Simultaneously with any adjustment to
the Exercise Price pursuant to paragraph (a) of this Section 9, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest share, as applicable. The number of shares of
Common Stock outstanding at any given time shall not include shares owned or
held by or for the account of the Company.
 
(e)           Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will, at the written
request of the Holder, promptly compute such adjustment, in good faith, in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in reasonable detail the facts upon which
such adjustment is based. Upon written request, the Company will promptly
deliver a copy of each such certificate to the Holder and to the Company’s
transfer agent.
 
(f)           Notice of Corporate Events. If, while this Warrant is outstanding,
the Company (i) declares a dividend or any other distribution of cash,
securities or other property in respect of its Common Stock, including, without
limitation, any granting of rights or warrants to subscribe for or purchase any
capital stock of the Company, (ii) authorizes or approves, enters into any
agreement contemplating or solicits stockholder approval for any Fundamental
Transaction or (iii) authorizes the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then, except if such notice and the
contents thereof shall be deemed to constitute material non-public information,
the Company shall deliver to the Holder a notice of such transaction at least
ten (10) business days prior to the applicable record or effective date on which
a Person would need to hold Common Stock in order to participate in or vote with
respect to such transaction; provided, however, that the failure to deliver such
notice or any defect therein shall not affect the validity of the corporate
action required to be described in such notice.
 
10. Payment of Exercise Price. The Holder shall pay the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised, multiplied by (b) the Exercise Price in effect as of the Exercise
Date in accordance with the terms of this warrant by delivering to the Company
such payment in immediately available funds to an account designated in writing
by the Company.
 
11. Limitations on Exercise.  Notwithstanding anything to the contrary contained
herein, this Warrant is not exerciseable to the extent that its exercise would
result in the issuance of Warrant Shares that would cause either (a) the Company
to be deemed an investment company under the Investment Company Act of 1940, as
amended, or (b) an ownership change within the meaning of Internal Revenue Code
Section 382 (and applicable Treasury Regulations pursuant to such section)
limiting the use of the Company’s net operating losses, carryforwards and other
tax attributes (either such event, an “Exercise Limitation”).  The Company shall
promptly provide such information as the Holder shall reasonably request so as
to be able to calculate the Exercise Limitation and, in connection with such
calculation, make its employees and advisors available to the Holder, in each
case at the Company’s expense.
 
12. No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant.  In lieu of any fractional shares
that would otherwise be issuable, the number of Warrant Shares to be issued
shall be rounded down to the next whole number and the Company shall pay the
Holder in cash the fair market value (based on the Closing Sale Price) for any
such fractional shares.  For purposes of this Warrant, “Closing Sale Price”
means, for any security as of any date, the last trade price for such security
on the Principal Trading Market for such security, as reported by Bloomberg
Financial Markets, or, if such Principal Trading Market begins to operate on an
extended hours basis and does not designate the last trade price, then the last
trade price of such security prior to 4:00 p.m., New York City time, as reported
by Bloomberg Financial Markets, or if the foregoing do not apply, the last trade
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg Financial Markets, or, if no
last trade price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices, or the ask prices, respectively, of any market
makers for such security as reported in OTC Pink (also known as “Pink Sheets”)
by OTC Markets Group Inc. (or any similar organization or agency succeeding to
its functions of reporting prices).  If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Holder.  If the Company and
the Holder are unable to agree upon the fair market value of such security, then
the Board of Directors of the Company shall use its good faith judgment to
determine the fair market value.  The Board of Directors’ determination shall be
binding upon all parties absent demonstrable error.  All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.
 
 
6

--------------------------------------------------------------------------------

 
 
13. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered (A) via facsimile at
the facsimile number specified in the Purchase Agreement or (B) via email at the
email address specified in the Purchase Agreement, prior to 5:30 p.m., New York
City time, on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered (A) via facsimile at
the facsimile number specified in the Purchase Agreement or (B) via email at the
email address specified in the Purchase Agreement, on a day that is not a
Trading Day or later than 5:30 p.m., New York City time, on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service specifying next business day delivery, or
(iv) upon actual receipt by the Person to whom such notice is required to be
given, if by hand delivery. The address and facsimile number of a Person for
such notices or communications shall be as set forth in the Purchase Agreement
unless changed by such Person by two Trading Days’ prior notice to the other
Person(s) in accordance with this Section 13.
 
14. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
shareholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.
 
15. Miscellaneous.
 
(a)           No Rights as a Stockholder.  The Holder, solely in such Person's
capacity as a holder of this Warrant, shall not be entitled to vote or receive
dividends or be deemed the holder of share capital of the Company for any
purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person's capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, amalgamation,
conveyance or otherwise), receive notice of meetings, receive dividends or
subscription rights, or otherwise, prior to the issuance to the Holder of the
Warrant Shares which such Person is then entitled to receive upon the due
exercise of this Warrant. In addition, nothing contained in this Warrant shall
be construed as imposing any liabilities on the Holder to purchase any
securities, whether such liabilities are asserted by the Company or by creditors
of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Except and to the extent waived or consented to by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.
 
(c)           Before taking any action which would result in an adjustment in
the number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.
 
(d)           Successors and Assigns.  Subject to the restrictions on transfer
set forth in this Warrant and in Section 5 of the Purchase Agreement, and
compliance with applicable securities laws, this Warrant may be assigned by the
Holder. This Warrant may not be assigned by the Company without the written
consent of the Holder except to a successor in the event of a Fundamental
Transaction. This Warrant shall be binding on and inure to the benefit of the
Company and the Holder and their respective successors and assigns. Subject to
the preceding sentence, nothing in this Warrant shall be construed to give to
any Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.
 
(e)           Amendment and Waiver.  Except as otherwise provided herein, the
provisions of this Warrant and the other Warrants of this series may be amended
and the Company may take any action herein prohibited, or omit to perform any
act herein required to be performed by it, only if the Company has obtained the
written consent of the Required Holders (and such amendment shall be binding as
to all such Warrants).  Notwithstanding the foregoing, (i) this Warrant may be
amended and the observance of any term hereunder may be waived without the
written consent of the Holder only in a manner which applies to all Warrants in
the same fashion, (ii) the number of Warrant Shares subject to this Warrant and
the Exercise Price of this Warrant may not be amended, and the right to exercise
this Warrant may not be waived, without the written consent of the Holder, and
(iii) the provisions of Section 9, Section 10, Section 11, and Section 15(d) may
not be amended without the written consent of the Holder. The Company shall give
prompt written notice to the Holder of any amendment hereof or waiver hereunder
that was effected without the Holder’s written consent.  For purposes of this
Section 15(d), “Required Holders” means, as of any date, the holders of Warrants
exercisable into at least 50% of the Warrant Shares then issuable pursuant to
outstanding Warrants as of such date.
 
 
8

--------------------------------------------------------------------------------

 
 
(f)           Acceptance.  Receipt of this Warrant by the Holder shall
constitute acceptance of and agreement to all of the terms and conditions
contained herein.
 
(g)           Governing Law; Jurisdiction. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH
OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT. EACH OF THE COMPANY AND THE HOLDER HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THE PURCHASE
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY. 
 
(h)           Headings.  The headings herein are for convenience only, do not
constitute a part of this Warrant and shall not be deemed to limit or affect any
of the provisions hereof.
 
(i)           Severability.  In case any one or more of the provisions of this
Warrant shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the Company and the Holder will
attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
 
CICERO, INC.




By:_________________________________
Name:
Title:
 
 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


CICERO, INC.


FORM OF ASSIGNMENT
 
[To be completed and executed by the Holder only upon transfer of the Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             (the “Transferee”) the right represented by the
within Warrant to purchase                  shares of Common Stock of Cicero,
Inc., a Delaware corporation (the “Company”) to which the within Warrant relates
and appoints                              attorney to transfer said right on the
books of the Company with full power of substitution in the premises. In
connection therewith, the undersigned represents, warrants, covenants and agrees
to and with the Company that:


(a)
the offer and sale of the Warrant contemplated hereby is being made in
compliance with Section 4(1) of the Securities Act of 1933, as amended (the
“Securities Act”), or another valid exemption from the registration requirements
of Section 5 of the Securities Act and in compliance with all applicable
securities laws of the states of the United States; and

 
(b)
the undersigned has not offered to sell the Warrant by any form of general
solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 
 
Dated:             ,    
       
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
               
Address of Transferee
In the presence of:
                     





 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2


CICERO, INC.


FORM OF EXERCISE NOTICE


[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]
 
Ladies and Gentlemen:


(1)           The undersigned is the Holder of Warrant No. __________ (the
“Warrant”) issued by Cicero, Inc., a Delaware corporation (the
“Company”).  Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.


(2)           The undersigned hereby exercises its right to purchase __________
Warrant Shares pursuant to the Warrant.
  
(3)           The Holder shall pay the sum of $_______ in immediately available
funds to the Company in accordance with the terms of the Warrant.


(4)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder Warrant Shares determined in accordance with the terms of the Warrant.
 
 
Dated:_______________, _____
 
Name of Holder:  ___________________________
 
By:__________________________________
 
Name: _______________________________
 
Title:  _______________________________
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)



--------------------------------------------------------------------------------